DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Heiden US Patent 6,705,100.
Regarding claim 1, Heiden teaches a purge system comprising (See Figure 1):
a) An emission canister 60 with an adsorbent material 68 (column 4 line 51);
b) A heating system 66 comprising two heating elements (two rods) to enhance the heat exchange to the adsorbent material (column 4 line 53), wherein the heating elements are disposed along a central vertical axis of the canister 60.
Regarding claims 2 and 3, the heating elements are placed about equidistant from the central axis and extend along the central axis from an end portion of the canister to the other end of the canister (Figure 1, heating elements part 66 where the central axis is vertically in-between the rods).
Regarding claim 5, a portion of the heating element extends through the canister at the top.
Regarding claims 6-8, the purge tank includes baffles that comprise flat cooper discs (fins) brazed directly to the top and bottom of an evaporator coil disposed within the purge tank, thus extending along the central axis of the canister. The heating elements are configured to transfer heat to the baffles (column 2 lines 20-27).

Regarding claims 9-11, Heiden teaches a purge system comprising (See Figure 1):
a) An emission canister 60 with an adsorbent material 68 (column 4 line 51);
b) A heating system 66 comprising two heating elements (two rods) to enhance the heat exchange to the adsorbent material (column 4 line 53), wherein the heating elements are disposed along a central vertical axis of the canister 60.
c) The purge tank includes baffles that comprise flat cooper discs (fins) brazed directly to the top and bottom of an evaporator coil disposed within the purge tank, thus extending along the central axis of the canister. The heating elements are configured to transfer heat to the baffles (column 2 lines 20-27).
Regarding claim 14, the purge system is connected to a chiller system where refrigerant lines comprising cooling refrigerant may freely flow and further includes a coil representing a cold condensing surface to the chiller refrigerant entering the tank through the supply line.  When the purge refrigeration unit is running, refrigerant from the chiller condenser is attracted to the cold surface of the purge evaporator in the purge tank (column 1 lines 44-55).
Regarding claims 15 and 17-19, Heiden teaches a purge system comprising (See Figure 1):
a) An emission canister 60 with an adsorbent material 68 (column 4 line 51);
b) A heating system 66 comprising two heating elements (two rods) to enhance the heat exchange to the adsorbent material (column 4 line 53), wherein the heating elements are disposed along a central vertical axis of the canister 60.
c) The purge system is connected to a chiller system where refrigerant lines comprising cooling refrigerant may freely flow and further includes a coil representing a cold condensing surface to the chiller refrigerant entering the tank through the supply line.  When the purge refrigeration unit is running, refrigerant from the chiller condenser is attracted to the cold surface of the purge evaporator in the purge tank (column 1 lines 44-55).
Regarding claim 16, the purge tank includes baffles that comprise flat cooper discs (fins) brazed directly to the top and bottom of an evaporator coil disposed within the purge tank, thus extending along the central axis of the canister. The heating elements are configured to transfer heat to the baffles (column 2 lines 20-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heiden US Patent 6,705,100.
Regarding claims 4 and 13, the operation temperature is not disclosed however, the purge system is designed for accumulating condensable and non-condensable gases, thus it would be expected to operate at 200 °F (column 1 lines 5-10).
Regarding claims 12 and 20, Heiden does not explicitly disclose the use of thermal paste or insulation, however such materials are known in the art for heat transfer or exchange manipulation. Thus it would have been obvious to one having ordinary skill in the art to use known materials for heat efficiency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772